UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6258



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN LEE BOYD, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-93-123-5-F, CA-00-220-7-F)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Lee Boyd, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       John Lee Boyd, Jr., appeals from the district court’s orders

denying his “Notice of Motion to Dismiss Indictment Pursuant to

Fed.     R.    Crim.   Rule   12(b)(2)”   and   denying   his   motion   for

reconsideration. We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court. See United States v. Boyd, Nos. CR-93-123-F-5; CA-

00-220-7-F (E.D.N.C. filed Sept. 13, 2002 & entered Sept. 16, 2002;

Oct. 4, 2002).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                      2